Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings received on 29 July 2019 are accepted by the examiner.

Specification
The specification received on 29 July 2019 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-7: the prior art does not disclose or suggest: A step motor that drives a rotary body to rotate comprising: 
a cover protruding from a radial bearing radially inward, the cover opposing a top portion through an axial gap at an outer circumference side of an insertion hole, wherein an output shaft has an inner tapered portion which decreases in diameter as approaching the insertion hole radially inward from the top portion, and the cover opposes the top portion at an outer circumference side of the inner tapered portion in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following reference regards the WIPO for this application:  WO 2018/190028 A1 (Sasaki).
                The following reference has motor & indicator elements:  US 2014/0033965 A1 (Ookura); US 2009/0173271 A1 (Sigg et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
16 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861